IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN J. BOWSER, DAVID B. BOWSER,         : No. 729 MAL 2016
CARL E. BOWSER AND AMY B.                :
WHERLEY,                                 :
                                         : Petition for Allowance of Appeal from
                  Petitioner             : the Order of the Superior Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
GEORGE L. BEBOUT AND PEGGY A.            :
BEBOUT, HIS WIFE,                        :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2017, the Petition for Allowance of Appeal

is DENIED.